Title: To John Adams from William Tudor, Sr., 9 July 1789
From: Tudor, William, Sr.
To: Adams, John



My dear Sir
Boston 9 July 1789

However you & I may have been taught by Civilians, & however History confirms the Maxim, that an Imperium in Imperio is a Solecism, this Country will continue to learn from its own limited school, & by the most expensive Experiments, those Truths which Statesmen, Legislators & enlightened Politicians have in vain pointed out to them.—
Our present Confederacy is not very unlike the Monster of Nebuchadnezzar, which was composed of Brass, Clay & Iron—It is neither completely national, federal nor sovereign, for each state has reserved some seperate & independent Powers. Was it composed of the four Eastern States only: or did it embrace the Inhabitants from the Hudson to the Potomack: or did the Limits of Virginia & Georgia confine its operations, the Inhabitants might soon agree in consolidated national Principles. But a Country, extensive as the present united States, so differently settled, & so widely dissimiliar in Manners and Ideas cannot easily be reduced to a homogeneous Body. Nature & circumstances have marked the dividing lines of the three Kingdoms that fifty years hence will occupy & part the present immense Territory, which the glorious Peace of Paris, gave to the United States. Twenty years ago New England contained but one set of People, the middle colonies two, & the Southern Provinces three. It may be different now. Common dangers & Common sufferings have had effects in bringing us nearer together, but it is a Monarchy alone, limited & republican if they please, that can make us great or contented. While each State exercises the Powers of making distinct & particular Laws, independent in numerous instances of the general governancy, although perhaps they may not amount to a direct Contravention of the Statutes of Congress, they will operate in perpetuating local & different Principles of action, in the distant Parts of the Empire. I most heartily wish my Countrymen Freedom & an honest Independence, because myself & Children are to participate in it, but I also wished an energetic, stable & magnanimous Government, that shall protect us at home, and make our Country respectable abroad.
Mr. Ames & Mr. Minot are two excellent young Men and very capable of serving their Country, in different Walks. I show to the latter the Paragraph which so flatteringly mentions him and his History. He has beg’d me to return his thanks for so obliging a Testimony of your Approbation of well intended Labour.
I find by the Judiciary Bill which has been printed, that my Letter to the President is superceded by a certain office being to be disposed of as the District Judge shall think proper. And of that Judge whoever he may be, I shall have no Favours to sollicit.
I am with great Affection & Respect / Dear Sir / your faithfull Friend & Servant
Wm. Tudor